Citation Nr: 1439314	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to May 30, 2012, and as 70 percent disabling as of that date.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 10 percent for PTSD, effective December 8, 2004.  TDIU was denied in March 2011.  

In a February 2014, the RO increased the rating to 70 percent, effective May 30, 2012.  This did not satisfy the Veteran's appeal.

The record before the Board consists of an electronic file known as Virtual VA and VBMS.


FINDINGS OF FACT

1.  The occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than total occupational and social impairment throughout the period of this claim.

2.  The Veteran has been unable to maintain any form of substantially gainful employment as a result of his service-connected disabilities as of May 30, 2012, but not at any time prior thereto.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD, but not more, have been met throughout the period of this claim; at no time have the criteria for a 100 percent rating been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have been met as of May 30, 2012, but not at any time prior thereto.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a rating in excess of 10 percent for PTSD prior to May 30, 2012, and in excess of 70 percent as of that date, as well as entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required notice in letters sent in January 2005, March 2006 and May 2007, prior to the initial adjudication of the claims.  Required notice for the claim for TDIU was sent in May 2010.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claims.

II.  PTSD Disability Evaluation

Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Historically, service connection for PTSD was granted in a June 2010 rating decision that assigned a 10 percent schedular rating, effective December 31, 2004, the date of claim.  The Veteran filed a notice of disagreement with the June 2010 rating decision, seeking a higher rating for the disability.  In a February 2014 rating decision, the disability evaluation was increased to 70 percent, effective May 30, 2012. 

Private treatment notes from E.H., M.D., of the Goldsboro Psychiatric Clinic date from March 5, 2005, to September 20, 2010.  A medical statement from Dr. H. dated March 8, 2005, notes a diagnosis of chronic PTSD and Major depression.  The treatment notes show varied symptoms but nonetheless sustained and relatively severe of PTSD, illustrated by global assessment of functioning (GAF) scores including 35 in March 2005, 45 in July 2005, 65 in May and August 2006 and January 2007, and 60 in March 2008.  He reported varying degrees of depressed feelings, fear, nightmares and flashbacks throughout the treatment period.  He was prescribed psychiatric medication for PTSD through the last treatment episode in June 2009.  

VA treatment notes from the Fayetteville VA Medical Center dated in May 2008 show that the Veteran denied depression, anxiety, or changes in sleep pattern.  He was referred to mental health for PTSD evaluation, but cancelled, stating that he had another provider.  

At his VA PTSD examination at the Fayetteville VA Medical Center dated in October 2009, he was clean with speech unremarkable, affect normal and mood good.  Attention was intact and he was oriented times 3 with thought process unremarkable.  He reported sleeping only 3 to 4 hours per night, with no hallucinations, panic attacks, or inappropriate behavior.  Impulse control was good with no homicidal or suicidal thoughts.  Memory was normal.  He was last employed as a supervisor with DuPont from which he retired after 35 years with 26 as a supervisor.  He stated that he only missed 3 days of work in 35 years.  The diagnosis was PTSD mild and Depression, not otherwise specified.  A GAF of 83 was noted.  His depressive symptoms were present but were said to overlap with the PTSD.  The examining physician commented that the symptoms from PTSD and Depression could not be distinguished without undue speculation.  He was thought to be likely to evidence mild impairment in social or family role functioning but no impairment in occupational functioning.  He was not engaged in academic activities or attending school but would not likely have impairment.  He reportedly had not been on psychiatric medications for nearly 5 months and had not experienced significant relapse.  


The Veteran was afforded a VA examination in May 2012.  He reported that his symptoms had worsened since the last examination.  He reportedly no longer engaged in social activities.  His PTSD symptoms had an increasingly negative impact on his interpersonal familial and marital functioning.  He could not sleep with his wife due to nightmares and sleep problems.  The increased symptoms were assessed as related to his older brother's sharply declining health due to Agent Orange exposure in Vietnam.  The Veteran's treating physician had recently added Ziprasidone to his medication regimen due to his increasing symptoms nightmares and mild auditory hallucinations associated with his PTSD.  Symptoms included anxiety, suspiciousness, impaired abstract thinking, inability to establish and maintain effective relationships and neglect of personal appearance and hygiene.  The mental status examination revealed he was adequately groomed and attired.  His mood was depressed and his affect was restricted in range.  He was cooperative.  Eye contact was consistent, speech was within normal limits with regard to tone and volume.  He demonstrated no issues with expressive or receptive language.  He was oriented to person, place time and task.  He demonstrated issues with recall including recalling one out of three words as well as concentration and attention problems, with four errors in serial sevens and spelling the word 'world' backwards.  He demonstrated significant issues with abstraction skills and endorsed mild auditory hallucinations such as hearing his name called and hearing cars pull up at the house.  There was no evidence of a thought disorder, delusions or suicidal/homicidal thoughts plan or intent.  Judgment and insight were restricted.  The examiner assigned a GAF score of 60 for PTSD.  

On review of the evidence above, the Board finds that the symptoms of the Veteran's PTSD have more nearly approximated deficiencies in most areas than total occupational and social impairment at all times throughout the appeal period.  

In determining that the Veteran's PTSD warrants a rating of 70 percent, but not more, the Board has in part considered the aforementioned GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF of 31 to 40 is assigned where there is "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A score of 51-60 is appropriate where there are, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A GAF of 81 to 90 represents absent or minimal symptoms.  Id.

GAF scores from Goldsboro ranged from 35 to 65.  The GAF was 35 in March 2005, then rose into the 55-65 range, with an isolated high of 83 on VA examination in 2009 before being assessed in 2012 as 60.  Overall, when combined with the observed symptoms, the Board finds that these are indicative of a relative continuous manifestation of severe PTSD.  In March 2005, Dr. H. noted the Veteran when alone, heard his name being called one to two times per week, heard cars drive up at his residence one to two times per week, and heard noises in the house once per day.  He also saw shadows moving out of the corners of his eyes one to two times per day.  The Goldsboro treatment record reflects that there was never a sustained period in which these types of symptoms were truly absent.  In point of fact, the symptoms noted in the May 2012 examination are not appreciably greater in severity than those demonstrated throughout the treatment record.  

The Board acknowledges that the October 2009 VA examination report reflects a GAF of 83 and as such suggests a higher level of functioning than is reflected in both the earlier-dated private treatment records as well as the later-dated May 2012 VA examination report.  The Board finds the October 2009 report to be inconsistent with the overall disability picture as reflected in the rest of the clinical record.  Again, Dr. H.'s March 2005 statement, the Goldsboro treatment records and the 2012 VA examination combine to produce a severe symptom picture that has been essentially continuous during the appeal period.  Because it is wholly at odds with that otherwise consistent disability picture, the Board accords the October 2009 less probative weight as to the degree of disability due to PTSD.  

A schedular rating of 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas; the evidence of record shows the Veteran's PTSD impairment more nearly approximates such impairment.  However, total social and occupational impairment has not been shown by the treatment and examination record, as there is no indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the most recent examination noted that the Veteran's auditory hallucinations were mild, thus the Board finds they are not persistent as listed in the criteria for a 100 percent rating.  

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more or less than 70 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board finds that the Veteran's treatment records from Goldsboro show that he continued to struggle with the symptoms that approximate a 70 percent rating, without any real improvement, throughout the appeal period.  However, he never demonstrated the criteria for the higher 100 percent rating.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to a higher disability rating for his PTSD due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximated the schedular criteria for the next higher evaluation of 100 percent.  Again, it is uncontroverted that the Veteran has not been observed to demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

For the reasons above the Board finds the criteria for a rating of 70 percent, but not more, for PTSD are met, throughout the rating period. 

III.  TDIU 

Legal Principles 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Analysis

The Veteran's service-connected disabilities consist of PTSD, previously rated at 70 percent as of May 30, 2012, and throughout the appeal period based upon the foregoing decision.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

In his formal claim for a TDIU submitted in July 2010, the Veteran indicated that he last worked in January 2005 as a supervisor at DuPont.  The Veteran also stated that he would have liked to keep working but was forced to retire from his job he held for 35 years due to his nerves.  

The record contains VA and private medical records showing that the Veteran has been treated for severe PTSD throughout the appeal period.  As discussed above, records from Goldsboro show that he began treatment in early 2005.  Dr. H. commented at that time as follows: "Because of this service connected PTSD [the Veteran] is unable to sustain social relationships and moderately compromised (emphasis added) in his ability to sustain work relationships."  

In the October 2009 VA psychiatric examination, the examiner concluded there was no impairment in occupational functioning due to PTSD.  

Thereafter, there is no direct medical opinion evidence regarding the Veteran's ability or inability to secure and follow a substantially gainful occupation until the May 30, 2012, VA psychiatric examination wherein the examiner stated, "This veteran is not employed however if he were his symptom presentation would significantly impact his ability to perform duties requiring attention concentration and interpersonal interaction."

On review of the evidence above, to include the evidence pertaining to the Veteran's PTSD, the Board finds that the Veteran's service-connected PTSD is sufficient by itself to render him unable to obtain or maintain substantially gainful employment as of the May 2012 VA examination.  

The Board finds that Dr. H.'s statement regarding the moderate compromise of the Veteran's ability to sustain work relationships and the lack of any contrary evidence to be compelling evidence against a finding that the Veteran is unable to obtain or maintain substantially gainful employment.  Similarly, neither the treatment records from Goldsboro nor the VA treatment records suggest that he was unable to obtain or maintain substantially gainful employment at any time prior to May 30, 2012.  The Board notes that the finding on October 2009 examination of no impairment in occupational functioning due to PTSD is against the claim, but it is not wholly supported by a rationale and is thus only entitled to minimal weight.  In other words, the October 2009 examination report was considered but was not dispositive in our ultimate determination that the preponderance of the evidence is against a finding of unemployability prior to May 30, 2012.  

However, the March 2012 examiner's opinion that PTSD would significantly impact his ability to perform duties requiring attention concentration and interpersonal interaction if he were employed persuades the Board that the evidence is at least in equipoise as to unemployability as of the day of that examination.  The Board emphasizes that the fact that the Veteran retired from his supervisor job and that he believed himself unemployable prior to that date are outweighed by Dr. H.'s 2005 opinion that he was only moderately occupationally impaired, as well as the October 2009 opinion that there was no impairment in occupational functioning.  

Thus, in the Board's opinion, the evidence supportive of the claim is at least in equipoise with that against the claim as of the date of the May 30, 2012, VA examination.  Prior to that date, the preponderance of the evidence is against a finding that the Veteran was precluded from work or worklike activity due to his service-connected PTSD  Therefore, the Board concludes that the Veteran is entitled to a TDIU as of May 30, 2012, but not at any time prior thereto.  


ORDER

An increased rating of 70 percent, but no higher, for PTSD is granted effective from December 8, 2004, subject to the laws governing the award of monetary benefits.  

TDIU is granted from May 30, 2012, but not earlier, subject to the laws governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


